Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of Bronx County and files 6 copies of the typewritten appellant’s points or 19 copies of the mimeographed appellant’s points, together with the original record with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court. Miss Frances Kahn, 401 Broadway, New York, New York, on request of defendant and on her consent, is *672assigned as attorney for appellant for the purposes of the appeal. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.